Citation Nr: 1209162	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  08-11 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and DL


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to December 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which, in pertinent part, determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for PTSD.  By a subsequent November 2008 rating decision, the RO reopened the Veteran's previously denied claim of service connection for PTSD and denied the claim on the merits.  An April 2009 rating action continued the denial.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in February 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

This case was previously before the Board in July 2010, at which time the Board, among other things, concurred with the RO's determination that new and material evidence had been received to reopen the previously denied claim.  However, the Board also determined that additional development was required for adjudication and of the underlying service connection claim.  Therefore, the claim was remanded for such development to include a new VA medical examination that addressed the nature and etiology of the Veteran's claimed acquired psychiatric disorder.  Such an examination was accomplished in January 2011, and all other development directed by the Board's July 2010 remand appears to have been accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Despite the foregoing, as detailed below there has been a change in law regarding claims of service connection for PTSD that was effective subsequent to the prior July 2010 remand.  A review of the record does not reflect the development conducted in conjunction with this case is in compliance with this change of law.  Consequently, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, as indicated in the Introduction, there has been a change in law regarding claims of service connection for PTSD, and the facts of this case reflect that further development is required to comply with the VCAA in light of this change of law.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

As previously noted by the Board in July 2010, a copy of the Command Chronology (from December 1, 1967 to December 31, 1967) of the 1st Bridge Company, 7th Engineer Battalion shows the Veteran's unit was attacked on several occasions with small arms fire, mortar, rockets, and command detonated mines in Vietnam.  The Board also noted that the Veteran served in Vietnam from December 7, 1967 to January 13, 1968.  Therefore, the Board found, in pertinent part, that the
Command Chronology was evidence of a verified in-service stressor.

Despite the foregoing, the Board also found that the evidence of record was unclear as to whether the Veteran did, in fact, have PTSD or a different acquired psychiatric disorder, and whether such a disorder was causally related to his active service.  For example, VA treatment records obtained during the course of this appeal revealed diagnoses of acquired psychiatric disorders other than PTSD, including severe psychosis, anxiety disorder, not otherwise specified (NOS) and depression, NOS.  At the Veteran's February 2008 VA examination, the examiner provided a diagnosis of depressive disorder, not otherwise specified and stated that the Veteran did not meet the criteria for a diagnosis of PTSD.  The examiner did not provide any opinion as to whether or not the Veteran's depressive disorder was related to his period of military service.  Further, at the VA examination in October 2008, an examiner provided diagnoses of depressive disorder, NOS and cognitive disorder, NOS.  This examiner was unable to determine whether or not the Veteran met the criteria for a diagnosis of PTSD without reporting to mere speculation because the Veteran was unresponsive to questioning.  The examiner was also unable to provide an opinion as to whether the currently diagnosed depressive and cognitive disorders were related to the Veteran's military experience without resorting to mere speculation because there was insufficient information to form such an opinion. 

In view of the foregoing, the Board remanded the case in July 2010, in part, for a new VA medical examination to determine whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, what stressor(s) supported the diagnosis.  If the examiner found that the Veteran did not meet the criteria for a diagnosis of PTSD, the examiner was to specify the criteria for the diagnosis that were not met.  With respect to the other diagnoses that have been provided during the appeal, the examiner was to opine whether or not these diagnosed conditions began in or were at least as likely as not (a probability of 50 percent or greater) related to service.  Rationales were to be offered for all opinions expressed.

In accord with the Board's remand directives, the Veteran was accorded a new VA medical examination in January 2011, the results of which were consistent with the Board's remand directives.  In pertinent part, the examiner determined that the Veteran did not meet the diagnostic criteria for PTSD as per DSM-IV.  Rather, the examiner found that the Veteran met the diagnostic criteria for malingering and polysubstance dependence in reported full, sustained remission.  The examiner supported this opinion by reference to the specific diagnostic criteria for these diagnoses, the objective findings as to the Veteran's claimed symptomatology on examination, as well as the findings of other clinicians in the record.  It was also indicated that the nature of malingering was such that it was not related to service.

The Board notes, however, that it is not clear whether the Veteran has any type of acquired psychiatric disorder that is causally related to his military service.  Moreover, there has been a significant change in the law regarding PTSD claims during the pendency of this case.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

The Veteran has asserted that he has PTSD related to his Vietnam service.  However, these revised provisions were not addressed in the most recent Supplemental Statement of the Case (SSOC) promulgated in November 2011.  As such, a remand is also required to correct this deficiency.  

The Board further notes that the incidents documented in the Command Chronology, noted above, does appear to raise the matter of whether the Veteran has PTSD, or another acquired psychiatric disorder, based upon "fear of hostile military or terrorist activity."  However, this matter does not appear to have been addressed by the January 2011 VA examination.  Although the examiner determined the Veteran did not satisfy the diagnostic criteria of PTSD, without an opinion as to matter of "fear of hostile military or terrorist activity" as required by the revised regulatory provisions, the Board must conclude that all development required by law for an equitable disposition of the instant case has not been accomplished.  Therefore, the Board has no choice but to remand the case for clarification from the January 2011 VA examiner as to this issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.).  If the original examiner is not available, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.

The Board further finds that any outstanding treatment records regarding the Veteran's claimed acquired psychiatric disorder should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his claimed acquired psychiatric disorder since October 2011.  After securing any necessary release, the AMC/RO should obtain those records, including VA records, not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the January 2011 VA examiner for review and clarification of his opinion(s) expressed therein.  Specifically, the examiner must express an opinion as to whether the Veteran has PTSD that is at least as likely as not (a probability of 50 percent or greater) related to service, to include "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be expressed without resort to speculation.

If the original examiner is not available, then the requested opinion should be obtained from another appropriately qualified clinician.  If a new examination is deemed necessary, then one should be conducted.  If another examination is conducted, the examiner must express an opinion as to whether the Veteran has PTSD that is at least as likely as not (a probability of 50 percent or greater) related to service, to include "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3).  With respect to any other psychiatric disorder that is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not related to the Veteran's active service.  

3.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  The AMC/RO's decision should reflect consideration of the revised regulatory provisions of 38 C.F.R. § 3.304(f)(3) regarding claims of PTSD based upon "fear of hostile military or terrorist activity."

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in November 2011, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


